Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 12 is objected to because of the following informalities: in line 5, there is an extraneous comma after the term “a second value” and the bullet-type indentations do not appear be applied consistently to highlight all the major limitations in the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the set of schema factors" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  While ‘a first schema factor’ is invoked, no additional schema factors are further invoked to define a ‘set of schema factors’ which implies having at least two schema factors.  To expedite prosecution, under the broadest reasonable interpretation of the claims, Examiner interprets ‘set of schema factors’ to be one or more schema factors.
Claim 6 is rejected as being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim do not fall within at least one of the four categories of patent eligible subject matter because the claims can be purely software.  The event prediction using schema networks can completely be implemented as software.  In ¶22-23 of the instant specification, the example of exemplary systems such as neural networks, can be systems implemented purely in software.  In ¶24, a software system is expressly stated: “As a second example, the system may be implemented as a network model programmed or configured to be operative on a processor. The network model is preferably electronically stored software that encodes the operation and communication between nodes of the network”.  There does appear to be disclosure in the specification that precludes the system as being purely software.
Software per se that is not tied to a tangible medium, such as a non-transitory computer readable storage medium, is non-statutory subject matter. MPEP §2106 clearly lists “computer program per se” as non-statutory.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-6, 8-12 and 16-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Pat. Pub. No. 2002/0152185 to Satish Jamadagni (cited in IDS filed on 12/05/19, hereinafter Jamadagni).
Per claim 1, Jamadagni discloses a system for event prediction (fig. 1 and ¶15-17…event correlation system 100 can predict/diagnose problems using Fuzzy Cognitive Maps (FCMs); fig. 1:140 and ¶37-40…event analyzer 140 forms FCMs and makes predictive event correlation: “The indirect effect of events means predictive event correlation”; ¶78…”Direct computation of indirect and total effects to predict correlated event triggering”) using schema networks (¶50… FCMs are directed graphs “where nodes represent events and edges represent the partial causal flow between nodes”, FCMs construed as schema networks; ¶37…”Event-analyzer 140 forms fuzzy cognitive map (FCM) fragments with network element interdependencies.  FCM fragments are derived from a database defining the network managed objects and event notifications that convey the state of one or more managed objects. In some embodiments, event-analyzer 140 forms FCM fragments by determining event nodes from events in the database. Event analyzer 140 further identifies concept nodes from the determined event nodes to form the FCM fragments including interdependencies between the identified concept nodes and the determined event nodes”), comprising: 
an antecedent entity state (figs. 4-7 and 14…an FCM fragment is a directed graph that models part of communication network contains a series of event nodes Ei (representing events on the network), the FCM fragment can have antecedent event nodes, e.g., events that occur before a concept node Cj, as well as consequent event nodes, e.g., events that occur after concept node Cj-;  ¶50…event nodes represent a state of a managed object, e.g., network element like a switch or router): “nodes represent events and -edges represent the partial causal flow between nodes.  The node in an FCM in a communication network context typically represents an elementary event (state of a managed object)”; fig. 14 and ¶149…example antecedent entity state is “ipInReceives” 1410 that is antecedent to concept node “Buffer Overflows” 1420) that represents a first entity (¶96,163,167…event node represents state of a managed object, e.g., a network element such as a router or switch, a particular managed object being a first entity) at a first time (¶64…events have an associated Time Stamp represented by an data structure consisting of various attributes and corresponding values, including: Time Stamp, Event Type, Event Subtype, Equipment ID, Severity/Status Description), wherein the antecedent entity state comprises a first attribute having a first value (¶64…event data structure has various attributes such as Event Type, Event Subtype, Equipment ID, Severity/Status and Description, each having a corresponding value);
a consequent entity state (figs. 4-7 and 14…FCM fragment can have antecedent event nodes, e.g., events that occur before a concept node Cj, as well as consequent event nodes, e.g., events that occur after concept node Cj; fig. 14 and ¶149…example consequent entity state is “ipInDiscards” 1410 that is consequent to concept node “Buffer Overflows” 1420) -that represents the first entity (¶96,163,167…the managed object, e.g., network element such as a router or switch) at a second time (fig. 14…”ipInDiscards” is event where information is discarded due to Buffer Overflow condition on the network element, which occurs a second time that is after information was first received at network element; ¶64…events have an associated Time Stamp represented by the data structure consisting of various attributes and corresponding values, including: Time Stamp), wherein the consequent entity state comprises the first attribute having a second value (¶64…event data structure has various attributes such as Event Type, Event Subtype, Equipment ID, Severity/Status and Description, each having a corresponding value, wherein the consequent entity state would have values different than the antecedent entity state, e.g., Event Type would correspond to a Receive event for the antecedent entity state versus the Event Type would correspond to a Discard event for the consequent entity state); and
a first schema factor (figs. 4-7 and 14…Concept node Ci is construed to be a schema factor; ¶66…” Concept nodes in an FCM are composite events that capture the essence of the preceding few events (or nodes) in the FCM. Faults and performance grades can be seen as concepts because fault and performance definitions are not crisp in communication networks. A concept is defined as a node that captures the essence of a set of events from a network”; fig. 14…”Buffer Overflows” 1420 is one of concept node in FCM fragment for modeling communication network) that couples the antecedent entity state to the consequent entity state (fig. 14…schema factor ”Buffer Overflows” 1420 couples antecedent entity state “ipInReceives” to “ipInDiscards”); wherein the first schema factor is configured to predict the consequent entity state from the antecedent entity state (fig. 14…as shown, ipInReceives 1410 “INCREASES” Buffer Overflow 1420 “CAUSES” ipInDiscards 1410, thus, Buffer Overflow causally predicts ipInDiscards when ipInReceives is detected) and is associated with a cause of a transition from the antecedent entity state to the consequent entity state (fig. 14…as shown, ipInReceives 1410 “INCREASES” Buffer Overflows 1420 “CAUSES” ipInDiscards 1410, thus Buffer Overflows “CAUSES” transition from antecedent entity state ipINReceives to consequent entity state “ipInDiscards”) as determined using backward reasoning from the consequent entity state to the antecedent entity state (figs. 4-7 and 14…FCM is a graph enables event correlation, where cause and effect can be traced; fig. 14…consequent entity state “ipInDiscards” 1410 is an effect that can be traced back to “ipInReceives” 1410 that triggered “Buffer Overflows” 1420, the trace back being backward reasoning).
Per claim 2, Jamadagni discloses claim 1, further disclosing backward reasoning is backward message passing (figs. 4-7,14 and ¶167…each arc/edge between nodes can capture temporal and logical dependencies, wherein the arc themselves can be labels and weights, thus by tracing cause and effect between nodes, one can trace these labels and weights, construed as backward message passing).
Per claim 4, Jamadagni discloses claim 1, further disclosing the first schema factor (fig. 14:1420…concept node, e.g., Buffer Overflows) comprises an OR factor (fig. 14:1420…concept node such as Buffer Overflows 1420 can be linked to multiple causes, e.g., ipInReceives event node and icmpInSrcQuench event node, either of which can trigger/contribute to the concept node…this being construed to be an OR factor), wherein the OR factor is connected to the first attribute (¶64…”ipInReceives” event node has event data structure containing set of attributes) and a second attribute of a second antecedent entity state (¶64…”icmpInSrcQuench” event node precedes Buffer Overflows, thus being an second antecedent entity state, and has it’s own event data structure distinct from “ipInReceives” event), wherein the second antecedent entity state is associated with a second entity (¶96,163,167…”icmpInSrcQuench” can be associated with a different managed object) at the first time (fig. 14 and ¶64…”icmpInSrcQuench” and “ipInReceives” can have the same Time Stamp).
Per claim 5, Jamadagni discloses claim 1, further disclosing the set of schema factors comprises an AND factor (fig. 14…multiple concept nodes, e.g., set of schema factors, can exist in series one dependent upon the other, construed as an AND factor…for instance, Buffer Overflows concept node can trigger/contribute to Packet Loss concept node which in turn can trigger/contribute to Performance Degradation concept node), wherein the AND factor is connected to the first attribute (fig. 14:1410…ipInReceives event node and associated event data structure is connected to the series of concept nodes Buffer Overflows, Packet Loss and Performance Degradation) and an action associated with the antecedent entity state (fig. 14…Buffer Overflow is construed to be an action where the buffer is filling with incoming data but cannot fill anymore because the buffer is full and overflows).
Per claim 6, Jamadagni discloses claim 5, further disclosing the action is separate from the antecedent entity state (fig. 14…concept node Buffer Overflows 1420 is separate from antecedent entity state ipInReceives 1410).
Per claim 8, Jamadagni discloses claim 1, further disclosing the consequent entity state (fig. 14…”ipInDiscards”) and a second consequent entity state are connected to the first schema factor (fig. 14…concept node “Buffer Overflows” is connected to both event nodes “ipInDiscards” and “ipOutDiscards”), wherein the first schema factor is connected to a third consequent entity state (fig. 14…”Packet Loss” is a node that occurs consequent to “Buffer Overflows”, “Packet Loss” construed to be a third consequent entity state), wherein the second consequent entity state represents a second entity (¶96,163,167…”ipOutDiscards” can be associated with a different managed object) at the second time (fig. 14…”ipOutDiscards” is event where information is discarded due to Buffer Overflow condition on the network element, which can occur at the same second time as “ipInDiscards”; ¶64…events have an associated Time Stamp represented by the data structure consisting of various attributes and corresponding values, including: Time Stamp), and wherein the third consequent entity state represents the first entity at a third time (fig. 14…”Packet Loss” occurs at the managed object at a third time after the ipInDiscards/ipOutDiscards Time Stamp).
Per claim 9, Jamadagni discloses claim 1, further disclosing the first attribute is a binary variable (¶64…set of attributes associated with event node are fundamentally binary at the digital level).
Per claim 10, Jamadagni discloses claim 1, further disclosing first attribute is a continuous variable discretized into multiple binary variables (¶64…set of attributes associated with event node, some of which could be a string such as ‘Description’ and construed to be a continuous variable; are fundamentally binary at the digital level).
Per claim 11, Jamadagni discloses claim 1, further disclosing the antecedent entity state is determined by a visual network (figs. 4-7 and 14 and ¶50…forming FCMs with event nodes and concept nodes can be graphically depicted, thus FCMs can be construed as a visual networks).
Per claim 12, Jamadagni discloses a system for event prediction (fig. 1 and ¶15-17…event correlation system 100 can predict/diagnose problems using Fuzzy Cognitive Maps (FCMs); fig. 1:140 and ¶37-40…event analyzer 140 forms FCMs and makes predictive event correlation: “The indirect effect of events means predictive event correlation”; ¶78…”Direct computation of indirect and total effects to predict correlated event triggering”) using schema networks (¶50… FCMs are directed graphs “where nodes represent events and edges represent the partial causal flow between nodes”, FCMs construed as schema networks; ¶37…”Event-analyzer 140 forms fuzzy cognitive map (FCM) fragments with network element interdependencies.  FCM fragments are derived from a database defining the network managed objects and event notifications that convey the state of one or more managed objects. In some embodiments, event-analyzer 140 forms FCM fragments by determining event nodes from events in the database. Event analyzer 140 further identifies concept nodes from the determined event nodes to form the FCM fragments including interdependencies between the identified concept nodes and the determined event nodes”) comprises: 
an antecedent entity state (figs. 4-7 and 14…an FCM fragment is a directed graph that models part of communication network contains a series of event nodes Ei (representing events on the network), the FCM fragment can have antecedent event nodes, e.g., events that occur before a concept node Cj, as well as consequent event nodes, e.g., events that occur after concept node Cj-;  ¶50…event nodes represent a state of a managed object, e.g., network element like a switch or router): “nodes represent events and -edges represent the partial causal flow between nodes.  The node in an FCM in a communication network context typically represents an elementary event (state of a managed object)”; fig. 14 and ¶149…example antecedent entity state is “ipInReceives” 1410 that is antecedent to concept node “Buffer Overflows” 1420) that represents a first entity (¶96,163,167…event node represents state of a managed object, e.g., a network element such as a router or switch, a particular managed object being a first entity) at a first time (¶64…events have an associated Time Stamp represented by an data structure consisting of various attributes and corresponding values, including: Time Stamp, Event Type, Event Subtype, Equipment ID, Severity/Status Description), wherein the antecedent entity state comprises a first attribute having a first value (¶64…event data structure has various attributes such as Event Type, Event Subtype, Equipment ID, Severity/Status and Description, each having a corresponding value); 
a consequent entity state (figs. 4-7 and 14…FCM fragment can have antecedent event nodes, e.g., events that occur before a concept node Cj, as well as consequent event nodes, e.g., events that occur after concept node Cj; fig. 14 and ¶149…example consequent entity state is “ipInDiscards” 1410 that is consequent to concept node “Buffer Overflows” 1420) that represents the first entity (figs. 4-7 and 14…FCM fragment can have antecedent event nodes, e.g., events that occur before a concept node Cj, as well as consequent event nodes, e.g., events that occur after concept node Cj; fig. 14 and ¶149…example consequent entity state is “ipInDiscards” 1410 that is consequent to concept node “Buffer Overflows” 1420) at a second time (fig. 14…”ipInDiscards” is event where information is discarded due to Buffer Overflow condition on the network element, which occurs a second time that is after information was first received at network element; ¶64…events have an associated Time Stamp represented by the data structure consisting of various attributes and corresponding values, including: Time Stamp), wherein the consequent entity state comprises the first attribute having a second value, (¶64…event data structure has various attributes such as Event Type, Event Subtype, Equipment ID, Severity/Status and Description, each having a corresponding value, wherein the consequent entity state would have values different than the antecedent entity state, e.g., Event Type would correspond to a Receive event for the antecedent entity state versus the Event Type would correspond to a Discard event for the consequent entity state); and 
a schema factor set (figs. 4-7 and 14…Concept node Ci is construed to be a schema factor; ¶66…” Concept nodes in an FCM are composite events that capture the essence of the preceding few events (or nodes) in the FCM. Faults and performance grades can be seen as concepts because fault and performance definitions are not crisp in communication networks. A concept is defined as a node that captures the essence of a set of events from a network”; fig. 14…several concept nodes can be part of FCM, collectively construed as a schema factor set, including schema factors ”Buffer Overflows”, “Performance Degradation”, “Congestion”, etc.) that connect the antecedent entity state to the consequent entity state (fig. 14…part of schema factor set, specifically ”Buffer Overflows” 1420 connects antecedent entity state “ipInReceives” to “ipInDiscards”…similarly other concept nodes have associated antecedent and consequent event nodes), wherein the schema factor set is configured to predict the consequent entity state from the antecedent entity state (fig. 14…as shown, ipInReceives 1410 “INCREASES” Buffer Overflow 1420 “CAUSES” ipInDiscards 1410, thus, Buffer Overflow causally predicts ipInDiscards when ipInReceives is detected), wherein the schema factor set (fig. 14:1420…concept node from set of concept nodes, e.g., Buffer Overflows) comprises an OR factor (fig. 14:1420…concept node Buffer Overflows 1420 can be linked to multiple causes, e.g., ipInReceives event node and icmpInSrcQuench event node, either of which can trigger/contribute to the concept node…this being construed to be an OR factor).
Per claim 16, Jamadagni discloses claim 12, further disclosing the entity states are generated by a visual network (figs. 4-7 and 14 and ¶50…forming FCMs with event nodes and concept nodes can be graphically depicted, thus FCMs can be construed as a visual networks).
Per claim 17, Jamadagni discloses claim 12, further disclosing the second value is learned based on the antecedent entity state, and wherein the schema factor set is learned based on the consequent entity state (¶15-17…event nodes and concept nodes of FCMs are formed/learned based on temporal and logical interdependencies between the nodes that are derived from a database defining the network managed objects as well as event notifications that convey the state of the managed objects.  Then incoming real-time events are sampled from the communication network and the sampled events are mapped to the FCM to diagnose the problem).
Per claim 18, Jamadagni discloses claim 12, further disclosing the consequent entity state (fig. 14…”ipInDiscards”) and a second consequent entity state (fig. 14…”ipOutDiscards”) are connected to a self-transition factor of the schema factor set (fig. 14…concept node “Buffer Overflows” can be construed as a self-transition factor, connecting to both event nodes “ipInDiscards” and “ipOutDiscards”), wherein the self-transition factor is coupled to a third consequent entity state (fig. 14…”Packet Loss” is a node that occurs consequent to “Buffer Overflows”, “Packet Loss” construed to be a third consequent entity state), wherein the second consequent entity state represents a second entity (¶96,163,167…”ipOutDiscards” can be associated with a different managed object) at the second time (fig. 14…”ipOutDiscards” is event where information is discarded due to Buffer Overflow condition on the network element, which can occur at the same second time as “ipInDiscards”; ¶64…events have an associated Time Stamp represented by the data structure consisting of various attributes and corresponding values, including: Time Stamp), and wherein the third consequent entity state represents the first entity at a third time (fig. 14…”Packet Loss” occurs at the managed object at a third time after the ipInDiscards/ipOutDiscards Time Stamp).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN CHEN whose telephone number is (571) 272-4143. The examiner can normally be reached M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN CHEN/Primary Examiner, Art Unit 2125